DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's arguments and amendments, filed on 06/06/2022 has been entered and carefully considered. Claims 21, 28 and 35 are amended. Claims 21-40 have been examined and rejected.
 
Response to Amendment and Arguments
3.	Applicant’s amendments and arguments filed on 06/06/2022 with respect to rejections of claims 21-40 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21-40 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hughes et al. (U.S. PGPub 2009/0327429) in view of Das et al. (U.S. PGPub 2017/0237631) in view of FERGUSON et al. (U.S. PGPub 2001/0042056).
As per claims 21, 28 and 35,
Hughes teaches a system for modifying an alert-generation-and-distribution system (Hughes see para 0035-0037 as shown in fig. 1, Unified Alert Service Architecture UAS 100 generate alerts for a business process user queuing an XML document conforming to the Alert schema to modify the alert Lifecyle, Alert Lifecycle Manager 120 then instructs Alert State Manager 110 store the alert in UAS database 105, Alert State Manager 110 builds a DriverAlert for each alert recipient's target and passes the DriverAlerts onto multiple Target Type Managers 130 to a processed list of recipients is referred to as a collaboration list that provides `communities` of participants for resolving the alert) comprising: 
a non-transitory, computer-readable medium comprising instructions (Hughes see para 0148, 0149, media such as removable storage unit 1218, removable storage unit 1222, and a hard disk installed in hard disk drive 1212, Computer programs or called computer control logic stored in main memory 1208 and/or secondary memory 1210); and at least one hardware-based processor that executes the instructions to carry out stages comprising (Hughes see para 0149, the computer programs, when executed, enable processor 1204 to implement the processes of the present invention, such as the steps in the methods illustrated by flowchart 1100): 
displaying, on a first graphical user interface (GUI) of a first user device, a plurality of categories for which a voting proposal relating to the alert- generation-and-distribution system can be submitted(Hughes see para 0060, 0073, 0077, 102, 103 as shown in fig. 6, Target instance configuration interface 325 enables support of multiple message transport technologies by allowing users to create different target instances to support a different transport technology, where Target instances can be restricted by specifying roles entering a role into user role field 441 to control which users have right to use a particular target instance, as shown in fig. 7  UAS alert type configuration interface 332 display Alert types response types and alert status as multiple categories related to the changes made to the alert that will  is used to determine how Alert Lifecycle Manager 120 will process alerts associated with that Alert type, an administrator can use Response Type field 746 to configure a set of response types from set to one of: Active, Complete, Escalate, Cancelled, or other response types as categories of alert, after the alert state is updated in the UAS repository, n step 1127, an evaluation is made  and is there are collaboration list entries for the response message at step 1135-1147, data needed to view, manage, and respond to the alert is captured viewing and manipulation via UAS console 228 and UAS administration interface 226 within UAS Runtime Management Console 224  by the subscription lists of users);  
Hughes fails to exclusively teach displaying a voting proposal relating to the alert- generation-and-distribution system; 
In similar field of endeavor Das teaches displaying a voting proposal relating to the alert- generation-and-distribution system (DAS, see para 0044, when a proposed alarm is received at step 302 where proposed alarm may be associated with settings for the alarm representing multiple categories of the alarm related to one or more mobile device settings that alter an ordinary state of the mobile device, block 304 by displaying a representation of the settings associated with the performed alarm a display of a mobile device, at step 306 receiving a vote from a user of the mobile device thought display an element representing the a voting element where the vote is  associated with an approval or a disapproval of the settings associated with the proposed alarm);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hughes with the teaching of Das as doing so would provide an efficient method for receiving a proposed alarm associated with settings for a group of mobile devices users and receiving votes the group of mobile devices users to approve or a disapprove of the settings associated with the alarm (DAS see para 0008).
Hughes in view of DAS fails to exclusively teach in response to the proposal being submitted through the first GUI, displaying, on a second GUI of a second user device, information relating to the proposal and a voting element for indicating whether a second user of the second user device agrees with the proposal; and executing the proposal based on the second user agreeing to the proposal through the voting element.
In a similar field of endeavor FERGUSON teaches in response to a selection of one of the plurality of categories, displaying a field for inputting the proposal on the first GUI (FERGUSON see para 0059-0064 as show in fig. 5 configuration screen, a decision maker defines a name for the project, and defines the number of participants in the network collaboration group specifying which users will participate by user name or number, with another input screen by selecting plurality of categories  and an amount of time given to each participant to submit proposals, to update proposals, to rank the proposals, after fig.5 the interface of fig. 7 is presented to the user by the central server to enter a proposal to solve the problem); 
in response to the proposal being submitted through the first GUI (FERGUSON see para 0059-0065 after the users have submitted the initial proposals to the central server, the central server distributes some or all of the initial proposals to each of the users, step 390 or notify all the other users from the participants list of fig. 5, that proposals are available for review at a as a web site, such as distributing a copy of each of the initial proposals), 
displaying, on a second GUI of a second user device, information relating to the proposal and a voting element for indicating whether a second user of the second user device agrees with the proposal (FERGUSON see para 0067-0068 as shown in fig. 8a, the central server presents a first initial proposed solution 430 next to a second initial proposed solution 440, the user obtains further detail on any of the statements in the outline by selecting the statement on the display with a conventional pointing device, the user then votes for one of the initial proposals over the other one by using the pointing device to select the preferred initial proposal); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hughes in view of Das with the teaching of FERGUSON as doing so would provide an efficient way to for allowing a plurality of users to collaborate in decision making to solve a problem by submitting votes  to rank a proposals where the ranking is used to consolidate the selection of suggestions into a final proposed solution (FERGUSON see para 0006, 0069).

As per claims 22, 29 and 36
Hughes in view DAS in view of FERGUSON teaches the system of claim 21, wherein executing the proposal is further based on the second user's agreement contributing to a consensus on the proposal among a plurality of users (FERGUSON, see para 0069, based upon the user's votes, the central server determines the rankings of the initial proposals as a consensus on the proposal among plurality of users.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hughes in view of Das with the teaching of FERGUSON and the motivation to do so would be the same as it is described as motivation related to claim 1.

As per claims 23, 30 and 37
Hughes in view DAS in view of FERGUSON teaches the system of claim 21, wherein the proposal comprises a unique identifier associated with a unique modification procedure (FERGUSON, see para 0060, 0063, as shown in fig. 5 configuration screen, a decision maker defines a name for the project, and defines the number of participants in the network collaboration group, the project name works as the identifier for the proposal for ISSUE in round#1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hughes in view of Das with the teaching of FERGUSON and the motivation to do so would be the same as it is described as motivation related to claim 1.
 
As per claims 24, 31 and 38
Hughes in view DAS in view of FERGUSON teaches the system of claim 23, wherein the proposal is executed by executing the unique modification procedure (FERGUSON, see para 0055, 0086 a final proposed solution is synthesized in step 340, the final proposed solution may contain any number of statements, consolidated from statements within proposals, when two updated proposals remain, the users select statements from the two updated proposals for synthesis, the central server processes the users' rankings of the statements and then synthesizes a final proposed solution for execution as solution for the issue).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hughes in view of Das with the teaching of FERGUSON and the motivation to do so would be the same as it is described as motivation related to claim 1.

As per claims 25 and 32
 	Hughes in view DAS in view of FERGUSON teaches the system of claim 21, wherein the plurality of categories comprises at least one of changing an alert status, name, description, priority, or mode (Hughes see para 0077as shown in fig. 7  UAS alert type configuration interface 332 display Alert types response types and alert status as multiple categories related to the changes made to the alert that will  is used to determine how Alert Lifecycle Manager 120 will process alerts associated with that Alert type, an administrator can use Response Type field 746 to configure a set of response types from set to one of: Active, Complete, Escalate, Cancelled, or other response types as categories of alert)
and adding, deleting, or modifying an alert source, alert recipient, or device type (Hughes see para 0073, as shown in fig. 6, Target instance configuration interface 325 enables support of multiple message transport technologies by allowing users to create different target instances to support a different transport technology, where Target instances can be restricted by specifying roles entering a role into user role field 441 to control which users have right to use a particular target instance as shown in fig. 6, Target instance configuration interface 325 enables support of multiple message transport technologies by allowing users to create different target instances to support a different transport technology, where Target instances can be restricted by specifying roles entering a role into user role field 441 to control which users have right to use a particular target instance);

As per claims 26, 33 and 39
Hughes in view DAS in view of FERGUSON teaches the system of claim 21, wherein the first GUI includes a plurality of proposed changes from which a user can choose (FERGUSON, see para 0071, 0083, as shown in fig. 8b, Notebook icon 480 enables users to store and "borrow" ideas from the other proposals the user has reviewed, if the user likes an idea from another proposal, the user uses a conventional pointing device, such as a mouse, to select a statement from one of the proposals, and drags the statement to notebook icon 480, as shown in fig. 14 a selection display screen, the central server prompts the user to select some but not all of the statements, the user uses the mouse to select a statement, and to drag the statement to synthesis icon 660).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hughes in view of Das with the teaching of FERGUSON and the motivation to do so would be the same as it is described as motivation related to claim 1.

As per claims 27, 34 and 40
Hughes in view DAS in view of FERGUSON teaches the system of claim 21, wherein the second GUI includes a rating associated with a first user of the first user device (FERGUSON, see para 0070, 0063, fig. 8b the central server may use many different schemes based upon the users' rankings, the three initial proposals receiving the most number of first place votes proceed to the next "round.", the central server may compute an average ranking value for each initial proposal, based upon the mean, or median user ranking).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hughes in view of Das with the teaching of FERGUSON and the motivation to do so would be the same as it is described as motivation related to claim 1. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443